  Case 13-32993         Doc 62     Filed 04/03/19 Entered 04/03/19 10:50:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-32993
         Kyohn Louise Robinson Slaughter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/19/2013.

         2) The plan was confirmed on 10/24/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/07/2017, 08/31/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-32993        Doc 62      Filed 04/03/19 Entered 04/03/19 10:50:10                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $23,188.00
        Less amount refunded to debtor                          $21.58

NET RECEIPTS:                                                                                  $23,166.42


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,012.38
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,012.38

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                  Unsecured      1,657.00       2,346.64         2,346.64        124.30         0.00
ALTAIR OH XIII LLC             Unsecured      5,241.00       2,079.36         2,079.36        110.14         0.00
Arrow Ser                      Unsecured      2,545.00            NA               NA            0.00        0.00
Arrow Ser                      Unsecured      1,323.00            NA               NA            0.00        0.00
ATG Credit                     Unsecured          25.00           NA               NA            0.00        0.00
ATG Credit                     Unsecured          50.00           NA               NA            0.00        0.00
ATG Credit                     Unsecured         822.00           NA               NA            0.00        0.00
ATG Credit                     Unsecured          25.00           NA               NA            0.00        0.00
ATG Credit                     Unsecured          25.00           NA               NA            0.00        0.00
BANK OF AMERICA                Unsecured      2,396.00            NA               NA            0.00        0.00
BROTHER LOAN & FINANCE CO      Unsecured      1,560.00       1,919.92         1,919.92        101.70         0.00
CAPITAL ONE AUTO FINANCE       Secured       11,436.00     11,658.99        11,436.00      11,436.00    1,224.83
CAPITAL ONE AUTO FINANCE       Unsecured            NA            NA            222.99           0.00        0.00
CAPITAL ONE BANK USA           Unsecured      1,788.00       2,356.11         2,356.11        124.81         0.00
CAVALRY SPV I                  Unsecured         601.00        600.64           600.64          19.37        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         100.00         67.33            67.33           0.00        0.00
COMCAST                        Unsecured         299.00           NA               NA            0.00        0.00
COMCAST CHICAGO SECONDS        Unsecured         256.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON            Unsecured         910.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON            Unsecured         751.00         78.39            78.39           0.00        0.00
DEPARTMENT STORES NATIONAL BA Unsecured       1,160.00            NA               NA            0.00        0.00
DIRECT TV                      Unsecured         158.00           NA               NA            0.00        0.00
DISH NETWORK                   Unsecured         598.00           NA               NA            0.00        0.00
GE MONEY BANK                  Unsecured      2,545.00            NA               NA            0.00        0.00
IL DEPT OF HUMAN SERVICES      Unsecured      1,410.00       1,410.00         1,410.00          62.84        0.00
IL DEPT OF REVENUE             Priority             NA         320.57           320.57        320.57         0.00
IL DEPT OF REVENUE             Priority             NA       1,633.00         1,633.00        105.10         0.00
IL DEPT OF REVENUE             Unsecured         312.00        135.40           135.40           0.00        0.00
IL DEPT OF REVENUE             Unsecured            NA       3,204.00         3,204.00      3,204.00         0.00
ILLINOIS BELL TELEPHONE CO     Unsecured            NA         668.67           668.67          35.42        0.00
ISAC                           Unsecured          24.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-32993        Doc 62      Filed 04/03/19 Entered 04/03/19 10:50:10                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed        Paid          Paid
ISAC                           Unsecured           9.00             NA           NA            0.00        0.00
ISAC                           Unsecured          15.00             NA           NA            0.00        0.00
JC Penney/GEMB                 Unsecured         706.00             NA           NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          706.00             NA           NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA           706.28       706.28          37.41        0.00
LOYOLA UNIVERSITY MED CTR      Unsecured      1,477.00              NA           NA            0.00        0.00
Lundstroms Jewelers            Unsecured      2,192.00              NA           NA            0.00        0.00
LVNV FUNDING                   Unsecured         913.00          703.34       703.34          37.26        0.00
LVNV FUNDING                   Unsecured         429.00          454.32       454.32          20.25        0.00
LVNV FUNDING                   Unsecured            NA           361.37       361.37          16.10        0.00
LVNV FUNDING                   Unsecured            NA       10,396.56     10,396.56        550.70         0.00
MRSI                           Unsecured         209.00             NA           NA            0.00        0.00
MRSI                           Unsecured         409.00             NA           NA            0.00        0.00
MRSI                           Unsecured         280.00             NA           NA            0.00        0.00
NICOR GAS                      Unsecured         850.00             NA           NA            0.00        0.00
NICOR GAS                      Unsecured            NA           418.24       418.24          18.64        0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured              NA         1,029.90     1,029.90           0.00        0.00
PRAIRIE STATE COLLEGE          Unsecured         868.00             NA           NA            0.00        0.00
Providian                      Unsecured      1,323.00              NA           NA            0.00        0.00
SIR FINANCE                    Unsecured      2,379.00         2,783.04     2,783.04        147.42         0.00
Suntrust Bank                  Unsecured      4,865.00              NA           NA            0.00        0.00
Target                         Unsecured         152.00             NA           NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         416.00          182.98       182.98           0.00        0.00
US DEPT OF ED SALLIE MAE       Unsecured      2,098.00         8,630.96     8,630.96        457.18         0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured      2,610.00              NA           NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured      1,619.00              NA           NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA Unsecured      2,073.00              NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                 $0.00
      Mortgage Arrearage                                   $0.00                $0.00                 $0.00
      Debt Secured by Vehicle                         $11,436.00           $11,436.00             $1,224.83
      All Other Secured                                    $0.00                $0.00                 $0.00
TOTAL SECURED:                                        $11,436.00           $11,436.00             $1,224.83

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                 $0.00
       Domestic Support Ongoing                               $0.00              $0.00                 $0.00
       All Other Priority                                 $1,953.57            $425.67                 $0.00
TOTAL PRIORITY:                                           $1,953.57            $425.67                 $0.00

GENERAL UNSECURED PAYMENTS:                           $40,756.44             $5,067.54                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-32993         Doc 62      Filed 04/03/19 Entered 04/03/19 10:50:10                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,012.38
         Disbursements to Creditors                            $18,154.04

TOTAL DISBURSEMENTS :                                                                      $23,166.42


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
